Title: Poreau, Mackenzie & Cie. to the Commissioners, 7 July 1778
From: Poreau, Mackenzie, & Cie. (business)
To: First Joint Commission at Paris,Adams, John


      
       Messeigneurs
       Dunkerque Le 7. Juillet 1778
      
      Des Américains et autres nous ayant confié quils étoient retenus dans le desir de se signaler par le defaut d’apui et le manque de fonds, nous avons eü L’honneur de vous demander pour eux une Commission en Course sous votre pavilion. Votre intention ayant été de ne la remettre qu’a un capitaine que vous honorez de votre bienveillance il est venu icy et nous a paru bien méritant et tout a fait digne de votre Confiance. Mais occupé de la Gloire qu’il est fait pour acquerir il trouve un navire qui peut porter 4. pieces de canon et 12. pierriers beaucoup trop petit quoiquil en ait vû à côté de celui là autres tout à fait semblables pour ainsi dire tout prê a partir en cas dévenement. En un mot il voudroit un batiment d’un port et d’une force beaucoup plus considerable et un nombreux Equipage pour pouvoir tenter quelque action d’Eclat. Mais dans une projet ou Ion peut tout perdre nous ne voulons risquer que 30 a 40. mille francs et son projet couteroit au moins 100. mille Livres. Dans ces circonstances il nous refuse la Commission qui pourtant nous étoit destinée. Un autre Sujet de mortification pour nous, c’est qu’il s’est ouvert a Coffyn Courtier anglais de ce que nous avons eû L’honneur de vous Conner, car nous ne nous persuadons point que vos Seigneuries puissent avoir fait part de nos inquietudes a ce Courtier, nous le Connoissions pour l’Etre l’homme de confiance Des Anglais et nous ignorions qu’il fût Lagent Secret du Congrès, ainsi notre inquietude pouvoit être fondée. Au reste nous ne Croirons Jamais (quoiquil ose S’en vanter) que vous lui fassiez passer notre Lettre ce qui est une chose Sacré. Qu’ant au Cape. Amiel au merite du quel nous rendons Justice nous ne pensons pas que nous Soyons tenus de nous preter à un projet au qu’el nous n’avons Jamais songé et qui est beaucoup au-dessus de ce que nous voulions bien Risquer. Nous Sommes très mortifié que le nôtres ne puisse lui convenu quoique assurement il Soit moins douteux que bien dautres, c’est pourquoi nous vous prions de vouloir bien nous envoyer la commission pour en faire Lusage dont l’un de nous qui a eû l’avantage de vous entretenir a eû L’honneur de vous parler, nous osons le répeter encore une fois, ce projet est plus combiné sur la prudence et sur L’esperance du Succès. Sil y avoit de L’inconvenient de nous addresser la Commission, vous n’en trouveriez, peut être aucun de nous la faire passer sous le couvert de M. Le Prince de Robecq, à moins que vous ne trouviez bon de la remettre à celui qui de notre part aura L’honneur de se presenter a vous, a moins encore que vous ne Jugiez plus a propos que l’un des Americains qui nous est recommandé et en faveur de qui nous vous faisons tant d’instances n’aille la recevoir de vos propres mains. Nous avons L’honneur d’Etre avec respect Messeigneurs Vos très humbles & très obeissantes Serviteurs
      
       Poreau Mackenzie & Comp. &c.
      
     